Citation Nr: 1213262	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  05-15 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating higher than 40 percent for service-connected degenerative joint disease of the lumbosacral spine with intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1978 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In June 2009 and October 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.  Additionally, during the course of this appeal, the issues of entitlement to an initial rating higher than 30 percent for service-connected lichen simplex chronicus with nummular eczema, and entitlement to an effective date earlier than December 3, 2002, for the grant of service connection of lichen simplex chronicus with nummular eczema were fully addressed by the Board and final decisions were issued; they will not be discussed herein.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran is already receiving TDIU.  Accordingly, the Board finds that Rice is not applicable in this case.

The issue of whether the April 1999 rating decision contained clear and unmistakable error (CUE) in not establishing service connection for a skin disorder been raised by the record (see February 2009 BVA Hearing Transcript, page 18), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Unfavorable ankylosis of the entire thoracolumbar spine is not demonstrated.

2.  The Veteran did not have incapacitating episodes having a total duration of at least 6 weeks during the prior twelve months.

3.  From February 6, 2006 to January 12, 2010, the Veteran had mild incomplete paralysis of the sciatic nerve in the right leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for service-connected degenerative joint disease of the lumbosacral spine with intervertebral disc syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

2.  From February 5, 2006 to January 12, 2010, the criteria for a separate rating of 10 percent, but no higher, for the Veteran's right leg mild incomplete paralysis of the sciatic nerve are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in September 2006 and May 2008 that fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  The Veteran's claim was adjudicated subsequently in a December 2011 Supplemental Statement of the Case (SSOC).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  Additionally, the Veteran was afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.  

II.  Entitlement to a Rating Higher than 40 Percent for Service-Connected Degenerative Joint Disease of the Lumbosacral Spine with Intervertebral Disc Syndrome

The Veteran is currently rated as 40 percent disabled as a result of his service-connected degenerative joint disease of the lumbosacral spine with intervertebral disc syndrome.  He asserts his disability is more severe than what is represented by a 40 percent rating.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The Board notes that while the regulations pertaining to disabilities of the spine have undergone recent amendments, these changes do not affect the present claim, as the Veteran's claim was filed in February 2006, subsequent to the most recent regulation change.  Thus, the rating criteria currently in effect, the General Rating Formula for Diseases and Injuries of the Spine, are the only rating criteria for current consideration.

The Veteran is currently rated as 40 percent disabled under 38 C.F.R. §4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.  A rating of 40 percent is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran is seeking an increased rating.

A rating of 50 percent is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension,....  Note (5) to DCs 5235-5242 further indicates that fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis. Id.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  Id.

The Veteran was scheduled for a VA examination in April 2006; however, he failed to report.

The Veteran was afforded a VA examination in October 2006.  The Veteran reported stiffness where flexibility is limited and weakness which makes his hips and lower back feel loose.  He reported pain located at the lower back for the prior 14 years.  The pain travels to both legs and continues to his feet.  The pain was described as crushing, squeezing, burning, aching, oppressing, sharp, and cramping in nature.  The pain was noted to be elicited by physical activity, and relieved by medication.  The Veteran reported that his disability did not cause incapacitation.  Examination revealed posture was within normal limits, gait was within normal limits, and he did not require an assistive device for ambulation.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted in the lumbar paravertebral muscles, bilaterally.  There was negative straight leg raising, bilaterally.  There was no noted ankylosis of the lumbar spine.  Flexion range of motion was 0 to 45 degrees, with pain at 20 degrees; extension was 0 to 8 degrees with pain at 5 degrees; right lateral flexion was 0 to 15 degrees with pain at 6 degrees; left lateral flexion was 0 to 20 degrees with pain at 15 degrees; right and left rotation was 0 to 15 degrees with pain at 15 degrees.  The examiner noted that joint function of the spine was additionally limited by pain after repetitive use.  The examiner stated there were signs of intervertebral disc syndrome, including sensory deficits of multiple areas, including left shoulder, left posterior upper arm, left lateral forearm, right anterior mid-thigh, right anterior lower thigh and right inner knee, right medial leg and right lateral leg.  The examiner noted that there was no bowel dysfunction, bladder dysfunction or erectile dysfunction.  The examiner stated the Veteran's diagnosis was degenerative joint disease of the lumbosacral spine with intervertebral disc syndrome involving the sciatic nerve.  VA outpatient treatment note dated from October 2007 to February 2008 d not provide any relevant new information about the Veteran's back.  

Private records from March 2009 indicate a nerve conduction study demonstrated left lumbar radiculopathy.

The Veteran was afforded a VA examination in January 2010.  It was noted there was no evidence of flare-ups or incapacitating episodes during the prior twelve months.  The Veteran reported pain in the middle of his back, which radiates to the buttock and the lateral aspect of each hip.  There was no evidence of sciatica of any sort.  Examination revealed no evidence of paravertebral spasm.  There was no evidence of tenderness in the back or buttocks.  Limb lengths were equal.  Forward flexion o the spine was 0 to 90 degrees; extension 0 to 20 degrees, right and left lateral flexion was 0 to 10 degrees, lateral rotation to the right and left was 0 to 15 degrees.  There was no noted evidence of pain, weakness, instability, or incoordination during the repeated ranges of motion.  The examiner noted that it was strange the Veteran could flex so easily whereas extension and other movements were extremely limited.  The examiner stated the Veteran had lumbosacral spine degenerative disc disease with minimal progression of his back symptoms.  It was noted the Veteran had no evidence of neurological abnormalities, radiculopathy, or nerve involvement due to his back condition.

The Veteran's wife submitted a statement in September 2010 indicating the Veteran is in constant pain due to his back.  See September 2010 statement.

The Veteran was afforded his most recent VA examination in April 2010.  The Veteran reported mild pain that is exacerbated by physical activity.  He stated that he has not been incapacitated during the prior twelve months and has never been hospitalized for his back.  Examination revealed the Veteran's gait was normal and his walking was steady.  Muscle spasm was absent and no tenderness was noted.  Ranges of motion were 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of bilateral flexion and rotation.  The examiner stated repetitive motion was possible and the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner stated the Veteran's condition was quiescent with subjective factor of pain.

The Veteran was afforded a VA examination in January 2011.  It was noted the Veteran walk a mile and lift 25 pounds.  The Veteran reported that he is not receiving treatment for his back.  He stated he was not doing any therapy and does not use a back brace.  He also does not use a cane, crutches, walker, or wheelchair.  The Veteran reported tightness, weakness and a feeling of heaviness in the low back.  He reported "crampiness," radiating down the back of the legs to the back of his calves.  Occasionally, he has numbness and tingling and sometimes that may go to his feet.  Examination of the low back revealed some diminution of lumbar lordosis, but he still maintained some.  There was no tenderness in the back and no paravertebral spasms.  Range of motion of the lumbar spine was forward flexion 0 to 60 degrees with pain at 60 degrees, extension 0 to 15 degrees with pain at 15 degrees, right and left lateral flexion 0 to 15 degrees with pain at 15 degrees, lateral rotation to the right and left 0 to 30 degrees with pain at 30 degrees.  The ranges of motion were done three times and there was evidence of pain but no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  He had no loss of sensation in the lower extremities.  The examiner stated that compared with the examination from January 2010, the Veteran had a slight increase in symptomatology.  The examiner diagnosed the Veteran with lumbar spine degenerative joint disease, L5-S1 level and indicated he had a moderate disability.

Based on the findings from the January 2011 examiner, the Veteran received an electromyogram (EMG) test in March 2011.  It was noted that the Veteran complained of numbness and tingling in his bilateral lower extremities.  Sensory and motor nerve studies were conducted as well as needle EMG studies.  The impression was mild peroneal neuropathy at the fibular head, possibly due to his leg brace, leg crossing, etc.  The examiner stated this condition was not related to, caused by, or aggravated by his lumbar degenerative joint disease or back condition.

The Board has considered all applicable statutory and regulatory provisions, to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of  38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App.  202 (1995).  For a 50 percent evaluation, there must be unfavorable ankylosis of the entire thoracolumbar spine.  There is no indication in any of the medical evidence, to include the multiple VA examinations, that the Veteran had unfavorable ankylosis of the entire thoracolumbar spine, at any time during this appeal.  There is no evidence of record showing the thoracolumbar spine is fixed in flexion or extension in the neutral position.  Thus, the Board finds that the current 40 percent evaluation, considering the principles of 38 C.F.R. § 4.40 and 4.45, fully and appropriately contemplates the degree of limited range of motion and pain the Veteran experiences.  

Current regulations also allow for separate neurological evaluations.  In the October 2006 VA examination, the examiner noted that the Veteran's neurological examination revealed sensory deficits of the left shoulder and upper arm.  However, these were related to the circumflex nerve, which the examiner stated in not part of or related to the current claim.  The Veteran also suffered from sensory deficits of the right thigh and leg.  It was noted that it was most likely the sciatic nerve.  Additionally, the Veteran was diagnosed with intervertebral disc syndrome involving the sciatic nerve.  Based upon these findings, the Veteran is entitled to a separate rating of 10 percent from February 6, 2006 (the date of the Veteran's claim) to January 12, 2010, for the right leg based on mild incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A higher rating is not warranted as the medical evidence does not demonstrate that the Veteran suffered from moderate or severe paralysis.  Id.  Additionally, there were no reports of sensory deficits to the left leg during the October 2006 VA examination.  The Board notes that during the January 12, 2010 VA examination, the examiner stated there was no evidence of neurological abnormalities or involvement due to his back.  In fact, the Veteran reported numbness only to the left leg, which was found to be due to the peroneal nerve and is not related to his back.  Because the symptoms were ultimately ascribed to another diagnosis unrelated to his service-connected back disability, a 10 percent rating for the right leg is no longer warranted after January 12, 2010.  Additionally, the Veteran has not had any genitourinary complains or impairments as they relate to the lumbar spine, as stated in multiple VA examinations, and therefore, is not entitled to separate ratings based on those types of symptoms.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluating the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, there has been no documentation of incapacitating episodes requiring bed rest prescribed by a physician in the post-service treatment records.  Moreover, there are no examination reports or treatment records of incapacitating episodes as defined by the regulations.

The Board has also considered whether the Veteran is entitled to a higher rating based on any other applicable diagnostic codes, however, the Board finds that the current diagnostic codes are the most appropriate for evaluating the Veteran's service-connected disabilities.  

The Veteran testified in February 2009 that his back is painful.  Additionally, the Board has noted the statement from the Veteran's wife.  The Board has considered these statements regarding the severity of his back and how it has affected his daily activities.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

However, the Board finds that the most probative evidence concerning the level of severity of his disability consists of the physical examinations of record.  Based upon all evidence of record, the Veteran does not meet the criteria to warrant a higher rating.  

For all of the foregoing reasons, the Board finds that although the Veteran does not meet the criteria to warrant a rating higher than 40 percent for his service-connected degenerative joint disease of the lumbosacral spine with intervertebral disc syndrome, he is entitled to a separate 10 percent rating from February 6, 2006 to January 12, 2010, for his right leg for mild incomplete paralysis of the sciatic nerve.

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's lumbar disability is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criterion reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Additionally, there is no evidence in the medical records of an exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating higher than 20 percent for service-connected degenerative disc disease at L4-L5 and lumbago with worsening in the neural foraminal stenosis on the right at L5-S1 is denied.

From February 5, 2006 to January 12, 2010, entitlement to a separate 10 percent rating, but no higher, for the Veteran's right leg mild incomplete paralysis of the sciatic nerve is granted, subject to statutory and regulatory 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


